Citation Nr: 0904657	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease and hypertension secondary to 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from February 1943 to December 
1945.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's request to 
reopen the issue of entitlement to service connection for 
arteriosclerotic heart disease with hypertension due to post 
traumatic stress disorder.  The Veteran's case was 
subsequently transferred to the RO in New York, New York, 
that now has jurisdiction of his appeal.  A November 2005 
rating decision denied entitlement to an increased rating for 
post traumatic stress disorder, as well as entitlement to a 
total rating based upon individual unemployability due to 
service-connected disability.  The Veteran thereafter filed a 
timely notice of disagreement.

In October 2006, the Board remanded the Veteran's claims to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for further development.  Consistent with 
the Board's directive, in January 2007, a statement of the 
case was issued regarding the claims of entitlement to an 
increased rating for post traumatic stress disorder, and a 
total disability evaluation based on individual 
unemployability due to service connected disorders.  However, 
a timely substantive appeal is not of record regarding these 
issues.  Hence, the Board may not exercise appellate 
jurisdiction over them.
 
In a January 1997 rating decision, the RO denied entitlement 
to service connection for arteriosclerotic heart disease with 
hypertension due to post traumatic stress disorder.  The 
Veteran did not perfect an appeal.  That decision is final 
and may be reopened only on receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002). 

Based on a June 2008 supplemental statement of the case, it 
appears that the RO implicitly reopened this claim.  Still, 
before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
arteriosclerotic heart disease with hypertension due to post 
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1997 rating decision entitlement to service 
connection for arteriosclerotic heart disease and 
hypertension due to post traumatic stress disorder was 
denied, finding that the Veteran did not provide medical 
evidence that the claimed disorders were present in-service, 
manifested to a compensable degree within one year of 
discharge, or related to his post traumatic stress disorder.  
The Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
January 1997 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for arteriosclerotic heart disease with hypertension as due 
to post traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied entitlement 
to service connection for arteriosclerotic heart disease with 
hypertension due to post traumatic stress disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The additional evidence presented since the January 1997 
rating decision is new and material, and the claim of 
entitlement to service connection for arteriosclerotic heart 
disease with hypertension due to post traumatic stress 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist.

Regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) are set forth at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
While further development is ordered below, the current 
record is sufficient to resolve the question whether the 
claim should be reopened.  Hence, the Board need not address 
at this time whether VA has complied with this statute.

II. New and Material Evidence

In a May 1995 rating decision, VA granted service connection 
for post traumatic stress disorder.  

A January 1997 rating decision denied entitlement to service 
connection for arteriosclerotic heart disease with 
hypertension due to post traumatic stress disorder on the 
basis that the there was no objective evidence that the 
claimed disorders were present in-service, manifested to a 
compensable degree within one year of discharge, or related 
to post traumatic stress disorder.  The Veteran was notified 
in writing of the decision and his appellate rights and did 
not perfect an appeal.  That decision is final.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the January 1997 rating 
decision included service treatment records that were not 
referable to complaints or diagnosis of, or treatment for, 
heart disease.  

An October 1952 statement signed by a physician indicates 
that the Veteran suffered from severe psychoneurosis, 
possibly schizophrenia, and needed hospitalization and 
treatment. 

Also of evidence were private hospital records dated in 
September 1957 and December 1967 that include a diagnosis of 
atrial fibrillation.  

February 1977 private hospital records include a diagnosis of 
aortic arteriosclerosis.  A March 1977 report from John 
Privitera, M.D., is to the effect that the Veteran was 
treated for hypertension and arteriosclerotic cardiovascular 
disease starting in August 1976.

Private hospital records dated from September to October 1981 
and in January 1982 include findings of anxiety and atrial 
fibrillation.  

Also of evidence were treatment records from Nicholas 
Livrieri, M.D., dated from December 1980 to October 1996.

An August 1996 signed statement from Dr. Livrieri is to the 
effect that the Veteran had more than a 20-year history of 
hypertension.  Dr. Livrieri noted that the Veteran was 
hospitalized for treatment of atrial fibrillation, essential 
hypertension, and hypotension in October 1994, and for a 
similar condition in 1981.  The Veteran gave a history of 
being very nervous and anxious since being on active duty in 
1945.  

A November 1996 VA cardiovascular examination report reflects 
the Veteran's history of hospitalizations starting in 1947 
for atrial fibrillation.  According to a VA PTSD examination 
report dated in November 1996, the Veteran said that his 
hypertension was recently diagnosed.  The psychiatric 
examiner opined that the Veteran experienced increased post 
traumatic stress disorder symptoms including severe 
generalized anxiety and panic that sometimes co-existed with 
post traumatic stress disorder.  The VA examiner said that, 
while the heart condition and hypertension were aggravated by 
the Veteran's post traumatic stress disorder, they were not 
caused by it.

The January 1997 decision was final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the 
January 1997 decision, which was the last final adjudication 
that disallowed the appellant's claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363. 

An application to reopen the appellant's previously denied 
claim was received by the RO in June 2003.  The evidence 
added to the record since the January 1997 RO decision that 
denied his claim for service connection for arteriosclerotic 
heart disease with hypertension due to PTSD includes VA and 
private medical records, examination reports, and medical 
statements, dated from 1952 to 2008, some duplicative of 
those previously considered by the RO, and the Veteran's and 
other lay statements in support of his claim.

In a March 2001 signed statement, Dr. Livrieri said that the 
Veteran was treated for hypertension, and suffered a stroke 
secondary to the diagnosed hypertension.

In a March 2003 VA examination report, a physician's 
assistant noted that the Veteran's 2001 cerebrovascular 
accident was believed to be secondary to uncontrolled blood 
pressure, and that post traumatic stress disorder was 
diagnosed in the 1940's.

A March 2003 VA PTSD examination report indicates that the 
Veteran's atherosclerotic heart disease and hypertension were 
previously seen as directly related to his PTSD, and that 
hypertension was noted since 1946.

A March 2004 VA general medical examination report includes 
the Veteran's medical history of atrial fibrillation 
diagnosed in 1957, hypertension for 60 years, coronary artery 
disease status post myocardial infarction in 1977, and 
cerebrovascular accident in 2001.  The Veteran claimed his 
atrial fibrillation existed in 1946 and he was treated by a 
physician whose records were unavailable.

Other new evidence includes private treatment records, dated 
from 2005 to 2007, and November 2005, January 2007, and 
February 2008 signed statements from Dr. Livrieri, to the 
effect that the Veteran was his long-time patient.  The 
physician said that the Veteran had a severe stress disorder 
due to military service that worsened over the years with age 
and "his additional medical conditions... developed," 
including coronary artery disease with a history of heart 
attack and hypertension, and peripheral vascular disease with 
a history of trans ischemic attack (TIA).  According to Dr. 
Livieri, the Veteran was "much more disabled due to [his] 
many medical problems and severe anxiety symtoms".

The evidence added to the record since the January 1997 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that heart disease or hypertension were related to 
post traumatic stress disorder, evidence showing such a 
relationship tends to relate to an unestablished fact 
necessary to substantiate the claim.  Thus, new and material 
evidence has been submitted.  The claim is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant' s claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As 
noted below, the Board is requesting additional development 
with respect to the underlying claim for service connection 
for arteriosclerotic heart disease with hypertension due to 
post traumatic stress disorder, and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for arteriosclerotic heart 
disease with hypertension due to post traumatic stress 
disorder is reopened.


REMAND

The Veteran's past medical history, according to private 
medical records and VA examination reports, includes a 60 
year history of hypertension, treatment for atrial 
fibrillation since 1957, a heart attack in 1977, and a stroke 
in 2001.  

While private medical records dated from 1957 reflect 
treatment for atrial fibrillation, the March 1977 report from 
Dr. Privitera is the first medical evidence of 
arteriosclerotic cardiovascular disease, when hypertension 
was also noted.

The August 1996 signed statement from Dr. Livrieri reflects 
the Veteran's treatment for hypertension for 20 years.

Notably, in his November 2005, January 2007 and February 2008 
signed statements, Dr. Livrieri said that the Veteran had a 
severe stress disorder due to military service that worsened 
over the years with age and "his additional medical 
conditions... developed", including coronary artery disease 
with a history of heart attack and hypertension, peripheral 
vascular disease with a history of trans ischemic attack 
(TIA), arthritis, and severe anxiety symtoms with numerous 
attacks.  According to Dr. Livrieri, the Veteran is "much 
more disabled due to [his] many medical problems and severe 
anxiety symtoms".

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficent to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Here, the medical evidence suggests that the Veteran's 
arteriosclerotic heart disease and hypertension may have 
initially occurred prior to VA's 1995 grant of service 
connection for PTSD, effective from 1988.  However, an 
examiner has not been asked to comment on whether any 
existing hypertension or heart disease was aggravated by post 
traumatic stress disorder.  This should be done.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran's claims files are to 
forwarded for review by a VA cardiologist 
to determine the etiology of any current 
arteriosclerotic heart disease and 
hypertension.  An examination may be 
conducted if deemed necessary, but is not 
required.  Based on a through review of 
the claims files and any examination 
findings, the cardiologist is to address 
the following.

a.  Does the Veteran currently have 
arteriosclerotic heart disease and 
hypertension?  .

b.  If so, is it at least as likely as 
not, that is, is there a 50/50 chance, 
that either heart disease and/or 
hypertension is caused by the 
appellant's post traumatic stress 
disorder?  If not, is it at least as 
likely as not that either heart disease 
and/or hypertension is permanently 
aggravated by his post traumatic stress 
disorder?  Aggravation is defined as a 
worsening of the underlying condition 
versus a temporary flare-up of 
symptoms.  

A rationale must be provided for all 
opinions expressed.  In rendering an 
opinion, the cardiologist must address 
the opinions rendered at the November 
1996 VA cardiovascular examination, in 
a March 2003 VA physician assistant's 
report, and those offered by Dr. 
Livrieri in November 2005, January 
2007, and February 2008.

The  term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

2.  If the Veteran is scheduled for a VA 
examination, he should be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable

3.  Thereafter, the RO should adjudicate 
the claim of entitlement to service 
connection arteriosclerotic heart disease 
with hypertension due to post traumatic 
stress disorder on the merits.  If any 
benefit sought is not granted, the Veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


